
	

114 HR 2401 IH: To direct the Secretary of the Interior and the Secretary of Agriculture to require annual permits and assess annual fees for commercial filming activities on Federal land for film crews of 5 persons or fewer, and for other purposes.
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2401
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2015
			Mr. Latta (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior and the Secretary of Agriculture to require annual permits
			 and assess annual fees for commercial filming activities on Federal land
			 for film crews of 5 persons or fewer, and for other purposes.
	
	
		1.Annual permit and fee for film crews of 5 persons or fewer
 (a)PurposeThe purpose of this section is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal land and waterways.
 (b)National park system landSection 100905 of title 54, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and (B)by adding at the end the following:
						
							(3)Special rules for film crews of 5 persons or fewer
 (A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
 (B)Required permit and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
 (C)Commercial filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
 (D)No additional feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
 (E)Use of camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
 (F)Notification requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
 (G)Denial of accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated; (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b), by striking collect any costs and inserting recover any costs. (c)Other federal landSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and
 (B)by adding at the end the following:  (3)Special rules for film crews of 5 persons or fewer (A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
 (B)Required permit and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
 (C)Commercial filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
 (D)No additional feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
 (E)Use of camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
 (F)Notification requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
 (G)Denial of accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated; (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b)— (A)by striking collect any costs and inserting recover any costs; and
 (B)by striking similar project and inserting similar projects.  